Per Curiam:*
The appellant, as a citizen and taxpayer of the county of Allegheny, filed this bill in the court below, to restrain the controller and treasurer of said county from selecting or appointing the Central Bank of Pittsburgh as a depositary of *323the county money. The act of March 11, 1870, requires those officers to select such banks or banking houses for depositaries as shall offer the highest rates for interest on the county moneys. It is the duty of those officers to notify the solvent banks, and invite proposals for that purpose. The form or manner of the notice is not designated by the act, and the treasurer gave the notice in this instance by advertisement in four of the leading Pittsburgh papers, those in which county notices usually appear, that proposals would be received until Tuesday, January 18th, at 4 P. M. It so happened, probably by a blunder of the printer, that in the Freiheit’s Freund, a German newspaper, the notice read Tuesday, January 14th, instead of 13th. This was a palpable error, as the fourteenth of January came on Wednesday instead of Tuesday. The appellant claimed that this unimportant error vitiated the whole proceeding; that the officers referred to should have re-advertised for proposals, and that in the meantime an injunction should go against the selection of the Central Bank of Pittsburgh as a depositary, although its bid was as high as any of the other banks. The bill contains no averment of any fact that goes to. show that the county, or the appellant as a taxpayer, would be injured by the selection of the bank referred to. There is no allegation that any other bank would have bid more, had the notice in the German paper been free from error. We must presume that what the appellant failed to aver he cannot safely assert; and, as he has not sustained irreparable injury, or any injury whatever, the court below was right in dismissing his bill.
Decree affirmed, and the appeal dismissed at the' costs of the appellant.

 On May 28, 1891, an order of affirmance was entered, the opinion, printed above, being filed on October 5, 1891.